Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tina Gonka on 10/28/2021.

The application has been amended as follows: 
15. (Currently Amended) The windshield wiper system of Claim 28, wherein [[the]] at least one of the first and second drive gear is coupled to the wiper arm and [[the]] at least one of the first and second positioning cog is coupled to the wiper blade.
Claims 17, 19, 21, and 29: (Cancelled)
Claim 23 (Currently amended): The windshield wiper system of Claim [[21]] 15, wherein the swing link comprises a first swing link member and a second swing link member, and wherein the first positioning cog is coupled to the first swing link member and the second positioning cog is coupled to the second swing link member.
28. (Currently Amended) A windshield wiper system comprising: a pivoting wiper arm; 
a wiper blade for wiping a surface, and 
a connector assembly coupling the pivoting wiper arm to the wiper blade, the connector assembly comprising a gear drive including at least one drive gear and at least one positioning cog, 

wherein the pivoting wiper arm comprises a first arm member and a second arm member, 
wherein the gear drive comprises a first drive gear and a second drive gear, wherein the first drive gear is coupled to the first arm member and the second drive gear is coupled to the second arm member, 
wherein the gear drive comprises a first positioning cog and a second positioning cog, 
wherein the first and second positioning cogs are in engagement with the first and second drive gears, 
wherein the connector assembly further comprises a swing link coupled to the wiper arm, 
wherein, during operation, the wiper arm and the first and second drive gears rotate in a first direction at a first same speed rate, and 
wherein the swing link and the first and second positioning cogs rotate in a second direction opposite to the first direction at a second same speed rate which is higher than the first speed rate.
Claim 31 (Currently amended): The windshield wiper system of Claim [[29]] 15, wherein the wiper arm, the wiper blade and the swing link are aligned when the wiper blade is in a center position on the surface.

ALLOWANCE
Claims 15, 22-28, and 30-33 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 28, the prior art of record Mikihiro (JPH04173452A), is generally consistent with the claim limitations as described in the previous Office Action.  Mikihiro discloses a wiper assembly that uses first 
Claims 15, 22-27, and 30-33 are allowed as being dependent from an allowed claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                            
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723